Underwood, J.,
concurring. I agree with the result reached by'the majority. Though the dismissal of petitioner’s petition for post-conviction relief should be upheld, I would have done so on different grounds.
This is petitioner’s second attempt to seek the same or similar relief by the vehicle of post-conviction review of his original conviction of murder in the first degree. His first peti*203tion was denied. His second petition is a thinly disguised rehash of the first. “The court is not required to entertain a second or successive motion for similar relief on behalf of the same prisoner.” 13 V.S.A. § 7134.
Dismissal of the second petition is also justified under our holding in Garceau v. State, 126 Vt. 516, 519-20, 236 A.2d 661, 664 (1967).